Exhibit 99.1 Press Release dated July 21, 2016 Citizens First Corporation Announces Second Quarter 2016 Results NEWS For Immediate Release Contact: Todd Kanipe, CEO tkanipe@citizensfirstbank.com Steve Marcum, CFO smarcum@citizensfirstbank.com Citizens First Corporation 1065 Ashley Street, Suite 150 Bowling Green, KY42103 · Increase in earnings per share of 20% compared to second quarter 2015 · Increase in net income of 19.5% compared to second quarter 2015 · Net interest margin of 3.92%, up from 3.85% in second quarter of 2015 · Non-performing assets down 79% from the second quarter of 2015 BOWLING GREEN, KY, July 21, 2016 – Citizens First Corporation (NASDAQ: CZFC) today reported results for the quarter and six months ending June 30, 2016, which include the following: For the quarter ended June 30, 2016, the Company reported net income of $1,074,000, or $0.42 per diluted common share.This represents an increase of $175,000, or $0.07 per diluted common share, from $899,000, or $0.35 per diluted common share, for the quarter ended June 30, 2015.Todd Kanipe, President & CEO of Citizens First commented, “Improved loan growth and margin in the second quarter combined with low credit costs increased EPS 20% from the same quarter a year ago.” For the six months ended June 30, 2016, net income totaled $1.98 million, or $0.78 per diluted common share.This represents an increase of $298,000, or $0.14 per diluted common share, from the net income of $1.68 million in the first six months of the previous year. 1 Income Statement Second Quarter 2016 Compared to Second Quarter 2015 Net interest income increased $121,000, or 3.2%, as the volume of earning assets increased from the prior year.The Company’s net interest margin was 3.92% for the quarter ended June 30, 2016, and 3.85% for the quarter ended June 30, 2015, an increase of 7 basis points.The Company’s net interest margin increased due to a decline in the cost of average interest-bearing liabilities. The provision for loan losses decreased $205,000 from the second quarter in the prior year due to the continued reduction in non-performing assets. Non-interest income increased $6,000, or 0.7%, primarily due to gains on the sale of securities, offset by a decline in lease income. Non-interest expense increased $51,000, or 1.6%, primarily due to an increase in personnel expenses as a result of normal salary adjustments, partially offset by a reduction in professional fees. Income Statement Current Year Compared to Prior Year Net interest income increased $322,000, or 4.3%, as the volume of earning assets increased from the prior year.The Company’s net interest margin was 3.93% for the six months ended June 30, 2016, and 3.84% for the six months ended June 30, 2015, an increase of 9 basis points.The Company’s net interest margin increased due to an increase in the yield on average earning assets coupled with a decline in the cost of average interest-bearing liabilities. Non-interest income increased $91,000, or 6.0%, primarily due to gains on the sale of securities and gains on sale of mortgage loans, offset by a decline in lease income. Non-interest expense increased $218,000, or 3.4%, primarily due to an increase in personnel expenses, which were a result of normal salary adjustments. Credit Quality Non-performing assets totaled $265,000, or 0.06% of total assets, at June 30, 2016 compared to $1.2 million, or 0.29% of total assets at June 30, 2015, a decrease of $985,000. The allowance for loan losses at June 30, 2016 was $4.9 million, or 1.43% of total loans, compared to $4.9 million, or 1.49% of total loans as of December 31, 2015.We consider the size, volume and credit quality of the loan portfolio as well as recent economic and other external influences to record the allowance for loan losses and provision for loan losses that is directionally consistent with our loan portfolio. 2 Balance Sheet Total assets at June 30, 2016 were $438.3 million compared to $432.2 million at December 31, 2015.Total assets increased $6.1 million, or 1.4%, from December 31, 2015 to June 30, 2016 due to a growth in loans, partially offset by a decline in fed funds and securities. Loans increased $16.2 million, or 4.9%, from December 31, 2015 to June 30, 2016.Deposits decreased $17.0 million, or 4.6%, from December 31, 2015 to June 30, 2016.The decrease in deposits was offset by an increase in borrowings of $21 million.The reduction in deposits was primarily due to maturing time deposits that were not renewed in favor of lower cost borrowings. Stockholders’ equity increased to $41.4 million at June 30, 2016 from $39.5 million at December 31, 2015.The common equity and tangible common equity ratios were 7.80% and 6.88%, respectively, as of June 30, 2016 compared to 7.37% and 6.43%, respectively, at December 31, 2015.The book value and tangible book value per common share ratios were $17.09 and $14.93, respectively, at June 30, 2016 compared to $16.18 and $13.97, respectively, at December 31, 2015. About Citizens First Corporation Citizens First Corporation is a bank holding company headquartered in Bowling Green, Kentucky and established in 1999.The Company has branch offices located in Barren, Hart, Simpson and Warren Counties in Kentucky, and a loan production office in Williamson County, Tennessee.Additional information concerning our products and services is available at www.citizensfirstbank.com. Forward-Looking Statements Statements in this press release relating to Citizens First Corporation's plans, objectives, expectations or future performance are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 that are based upon the Company’s current expectations, but are subject to certain risks and uncertainties that may cause actual results to differ materially.Among the risks and uncertainties that could cause actual results to differ materially are current and future economic and business conditions; possible changes in trade, monetary, and fiscal policies, as well as legislative and regulatory changes; changes in the interest rate environment and our ability to effectively manage interest rate risk and other market risk, credit risk and operational risk; changes in the quality or composition of our loan or investment portfolios; increases in our nonperforming assets, or our inability to recover or absorb losses created by such nonperforming assets; and other factors described in the reports filed by the Company with the Securities and Exchange Commission could also impact current expectations. 3 Consolidated Financial Highlights (Unaudited) Consolidated Statement of Condition (In Thousands, Except Share Data and ratios) June 30,2016 December 31,2015 December 31,2014 Assets Cash and due from financial institutions $ $ $ Federal funds sold Interest-bearing deposits in other financial institutions - Available-for-sale securities Loans held for sale - - Loans. Allowance for loan losses ) ) ) Premises and equipment, net Bank owned life insurance (BOLI) Federal Home Loan Bank (FHLB) stock, at cost Accrued interest receivable Deferred income taxes Goodwill and other intangible assets Other real estate owned 66 Other assets Total Assets $ $ $ Liabilities Deposits Noninterest bearing $ $ $ Savings, NOW and money market Time Total deposits FHLB advances and other borrowings Subordinated debentures Accrued interest payable Other liabilities Total Liabilities Stockholders’ Equity 6.5% Cumulative convertible preferred stock. Common stock Retained earnings Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ $ 4 Consolidated Financial Highlights (Unaudited) Consolidated Statement of Income Three months ended (In Thousands, Except Per Share Data and ratios) June 30, 2016 March 31, 2016 Dec 31,2015 Sept 30,2015 June 30,2015 Interest and dividend income $ Interest expense Net interest income Provision (credit) for loan losses ) - ) - Non-interest income Service charges on deposit accounts Other service charges and fees Gain on sale of mortgage loans 91 77 63 60 79 Non-deposit brokerage fees 75 72 82 87 Lease income. 49 45 43 59 70 BOLI income 44 44 45 45 46 Gain on sale of securities 55 51 68 - 10 Total non-interest income Non-interest expenses: Personnel expense Net occupancy expense Advertising and public relations 98 61 80 75 Professional fees Data processing services Franchise shares and deposit tax 96 FDIC insurance 59 59 61 61 63 Other real estate owned expenses 23 1 52 6 29 Loss on branch disposal 27 - - - Other Total non-interest expenses Income before income taxes Income taxes Net income Dividends on preferred stock Net income available for common stockholders $ Basic earnings per common share $ Diluted earnings per common share $ 5 Consolidated Financial Highlights (Unaudited) Key Operating Statistics Three months ended (In Thousands, Except Per Share Data and ratios) June 30, 2016 March 31, 2016 Dec 31,2015 Sept 30,2015 June 30,2015 Average: Assets $ Earning Assets Loans Interest-bearing deposits Deposits Borrowed funds Equity Common equity Return on average assets % Return on average equity % Efficiency ratio % Non-interest income to average assets % Non-interest expenses to average assets % Net overhead to average assets % Yield on loans % Yield on investment securities (TE) % Yield on average earning assets (TE) % Cost of average interest bearing liabilities % Net interest margin (TE) % Number of FTE employees 96 98 98 98 99 Asset Quality Indicators: Non-performing loans to total loans % Non-performing assets to total assets % Allowance for loan losses to total loans % YTD net charge-offs (recoveries) to average loans, annualized %) %) % % % YTD net charge-offs (recoveries) ) ) 64 6 Consolidated Financial Highlights (Unaudited) Consolidated Statement of Income Six months ended (In Thousands, Except Per Share Data and ratios) June 30, 2016 June 30,2015 Interest and dividend income $ $ Interest expense Net interest income Provision (credit) for loan losses ) Non-interest income Service charges on deposit accounts Other service charges and fees Gain on sale of mortgage loans Non-deposit brokerage fees Lease income 94 BOLI income 88 91 Gain on sale of securities 10 Total non-interest income Non-interest expenses: Personnel expense Net occupancy expense Advertising and public relations Professional fees Data processing services Franchise shares and deposit tax FDIC insurance Other real estate owned expenses 24 36 Loss on branch disposal 27 - Other Total non-interest expenses Income before income taxes Income taxes Net income Dividends on preferred stock Net income available for common stockholders $ $ Basic earnings per common share $ $ Diluted earnings per common share $ $ 7 Consolidated Financial Highlights (Unaudited) Key Operating Statistics Six months ended (In Thousands, Except Per Share Data and ratios) June 30, 2016 June 30,2015 Average: Assets $ $ Earning Assets Loans Interest-bearing deposits Deposits Borrowed funds Equity Common equity Return on average assets % % Return on average equity % % Efficiency ratio % % Non-interest income to average assets % % Non-interest expenses to average assets % % Net overhead to average assets % % Yield on loans % % Yield on investment securities (TE) % % Yield on average earning assets (TE) % % Cost of average interest bearing liabilities % % Net interest margin (TE) % % 8 Consolidated Financial Highlights (Unaudited) (In Thousands, Except Share Data and ratios) Consolidated Capital Ratios June 30,2016 December 31,2015 December 31,2014 Total shareholders’ equity to total assets ratio % % % Tangible equity ratio (1) % % % Common equity ratio % % % Tangible common equity ratio (1) % % % Book value per common share $ $ $ Tangible book value per common share (1) $ $ $ End of period common share closing price $ $ $ The tangible equity ratio, tangible common equity ratio and tangible book value per common share, while not required by accounting principles generally accepted in the United States of America (GAAP), are considered critical metrics with which to analyze banks.The ratio and per share amount have been included to facilitate a greater understanding of the Company’s capital structure and financial condition.See the Regulation G Non-GAAP Reconciliation table for reconciliation of this ratio and per share amount to GAAP. (In Thousands, Except Share Data and ratios) Regulation G Non-GAAP Reconciliation: June 30,2016 December 31,2015 December 31,2014 Total shareholders’ equity (a) $ $ $ Less: Preferred stock ) ) ) Common equity (b) Goodwill ) ) ) Intangible assets ) ) ) Tangible common equity (c) Add: Preferred stock Tangible equity (d) Total assets (e) Less: Goodwill ) ) ) Intangible assets ) ) ) Tangible assets (f) $ $ $ Shares outstanding (in thousands) (g) Book value per common share (b/g) $ $ $ Tangible book value per common share (c/g) $ $ $ Equity to assets ratio (a/e) % % % Tangible equity ratio (d/f) % % % Common equity ratio (b/e) % % % Tangible common equity ratio (c/f) % % % 9
